B. F. SAFFOLD, J.
The judgment was by nil dicit upon a complaint which describes the plaintiff in the margin as “ administrator of Moses Gunn, deceased,” and recites that the note sued on is the property of the plaintiff’s intestate.
The statement of the names of the parties to a suit, in the margin of the complaint, is made by the Code a part of the complaint. — Rev. Code, p. 673. This being so, it *578sufficiently appears from the complaint that G. B. Gunn,. as the administrator of Moses Gunn, deceased, claims the amount due upon the note as assets of the estate of that intestate. — Agee v. Williams, 27 Ala. 644; Crimm’s Adm’rs v. Crawford’s Adm’r, 29 Ala. 623 ; Wagner & Hughes v. Chenault, 7 Ala. 677.
The judgment is affirmed.